DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments file don 3 May 2022.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 March 2022 and 26 May 2022 were filed after the mailing date of the initial disclosure.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised.  Those objections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the art based rejections previously raised.  The incorporation of the layering of steps being done in response to previous steps are sufficient in that none of the prior art of record results in a non-obvious combination that teaches the limitations of the claims as currently recited.  The 103 rejections are respectfully withdrawn.

Response to Arguments
Applicant’s arguments, regarding the remaining 101 rejections, filed on 3 May 2022 have been fully considered but are not persuasive.
Applicant argues that the claims do not recite a certain method of organizing human activity.  Examiner respectfully disagrees.  The rejection clearly outline show the individual steps are considered to be mental process steps in that they set forth a series of observations and evaluations that could be done the same way mentally or manually and further describes how the overall concept of scheduling is considered a certain method of organizing human activity.  There is no requirement that the limitations fit into only a single abstract idea grouping.  The rejection clearly delineates which steps are considered to recite abstract concepts.
Applicant argues that the claims are integrated into a practical application because the claims set forth a detailed technical solution to a technical problem. Examiner respectfully disagrees.  The problem ensuring that vehicle repairs are done with the highest quality and reinspection scheduling issues exist outside of the realm of computer technology and represent a business problem.  The claimed methodology uses a computer as a tool to implement a workflow perform scheduling functions in a generic computerized environment and does not illustrate a technical solution to a technical problem.  Unlike DDR, the claims do not set forth a series of additional elements that perform the steps in a specific computerized environment to overcome a problem specifically arising in the realm of computer technology.  The 101 rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 15 recite selecting an assignment profile, obtaining an appraisal schedule of appointments, receiving a reinspection notification, obtaining a plurality of assignment restrictions, generating a list of unrestricted appraisers, identifying availabilities in the schedule, selecting an availability, and modifying the schedule.  These limitations, as drafted illustrate a series of mental process steps and a certain method of organizing human activity.  Selecting the assignment profile, obtaining a schedule, receiving a reinspection notification, obtaining assignment restrictions, generating a list, identifying availabilities, selecting availabilities, and modifying the schedule, when taken individually illustrates a series of observations and evaluations that cover performance of the limitations in the mind but for the processor that performs the steps.  When considered as a whole, the steps illustrate a scheduling process that manages personal behavior and can further be considered a set of rules for or instructions of managing interactions, i.e. a certain method of organizing human activity.  The mere nominal recitation of a processor does not take the claims out of the abstract groupings.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a hardware processor and storage medium that store instructions and “perform” the method as well as providing an interface via a communication network, receiving a message via  a communication network, the ability to send an electronic message via the communication network, identifying the vehicle repair to be reinspected and the selected availability time.  The providing an interface, receiving a message as input, sending an electronic message steps performed via a communication network is recited at a high level of generality and amounts to mere data transmission, i.e. data gathering and outputting, which is a form of insignificant post solution activity.  The processor and medium that perform the other steps are also recited at a high level of generality and merely automate the methodology.  Each additional limitation is no more than mere instructions to apply the exception using a generic processor.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the providing a user interface, receiving a message and sending a message via the communication steps that was considered extra solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processor or medium are anything other than generic, off the shelf computer components, and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt of transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here. 
Dependent claims 2-7, 9-14 and 16-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the abstract idea by describing additional mental process steps that illustrate further observations and evaluations that could be done the same way in the mind or with pen and paper manually.  There are no additional elements set forth that transform the claims into a patent eligible invention by integrating the abstract idea into a practical application or amounting to significantly more.  Accordingly, for these reasons, claims 1-20 are not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                     /STEPHANIE Z DELICH/                     Primary Examiner, Art Unit 3623